Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
	This action is in response to the Applicant’s amendment filed on October 23, 2020.  Claims 34-39 are new.  Claims 1-33 are cancelled.  Claims 34-39 are pending and will be considered for examination.  

Claim Objections
Claim 34 is objected to because of the following informalities:  This claim recites the limitation “the database” in line 5 and the limitation “the proxy bid” in line 18.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,510,112 B2.
	Claim 34: US 10,510,112 B2 claims a computer-implemented method for conducting a marketplace (claim 1, lines 3 and 11) configured for implementing an auction (claim 1, line 8) for an item over a network (claim 1, line 14) comprising:
receiving from a first user device through an item input interface, item information, a first number as an offer, and a second number as a proxy offer (claim 1, lines 13-16);
storing the item information, the first number, and the second number in the database (claim 1, lines 17-18); 
establishing an auction interface accessible over the network comprising retrieving the item information and the first number from the database and displaying the item information, the first number, and input fields relating to the item, the input fields including a bid input (claim 1, lines 23-28);
actively receiving user inputs via the auction interface (claim 1, lines 39-40), wherein actively receiving comprises: receiving from a second user device a third number via the bid input (claim 1, lines 41-49); and 
storing the third number in the database (claim 1, lines 51-52);
claim 1, lines 86-89), wherein: if the second number is lower than the third number, executing a proxy sale at the third number (claim 1, lines 92-93),
wherein executing a proxy sale comprises disabling the bid input and the proxy bid input and displaying an indication that the auction has ended (claim 1, lines 105-107).














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 34-39 are directed to a method, which is a process.  Therefore, claims 34-39 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 34 recites the limitations of establishing an auction; comparing the second number to the third number when any one of the first, second, third and third numbers is entered and when any one of the first, second, and third numbers changes; if the second number is lower than the third number, 
Claim 34 is directed to the abstract idea of establishing an auction and executing a proxy sale.  This is an abstract idea because it covers certain methods of organizing human behavior (i.e. commercial interactions or sales activities).  Establishing an auction and executing a proxy sale is a form of commercial interaction that takes place between two parties.  Dependent claims 35-39 recite the same abstract idea identified in claim 34.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 34-39 recite the additional elements of a first and second user device, an interface, a database, a network, an input field, disabling the bid input and the proxy bid input, receiving item information and user input, and storing data.   A user device, interface, database, network, and input field are recited at a high level of generality for performing generic computer functions.  Disabling an input field, receiving item information and user input, and storing data are generic computer functions.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 34-39 recite the additional elements of a first and second user device, an interface, a database, a network, an input field, disabling the bid input and the proxy bid input, receiving item information and user input, and storing data.   A user device, interface, database, network, and input field are recited at a high level of generality for performing generic computer functions.  Disabling an input field, receiving item information and user input, and storing data are generic computer functions.  These limitations are no more than mere instructions to apply the exception using generic computer components.  
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.


Allowable Subject Matter
Claims 34-39 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and double patenting, set forth in this Office action.
	Claim 34 recites a combination of elements not found in the prior art.  Specifically, the claim recites the following:

“continually comparing the second number to the third number when any one of the first, second, third and third numbers is entered and when any one of the first, second, and third numbers changes, wherein: if the second number is lower than the third number, executing a proxy sale at the third number, wherein executing a proxy sale comprises disabling the bid input and the proxy bid input and displaying an indication that the auction has ended.”

Although these limitations are not found in the prior art they stand rejected under 35 U.S.C. 101 and double patenting.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2015/0213548 A1 (“Fisher”): Fisher teaches a computer-implemented (Fig. 1) method for conducting a marketplace configured for implementing an auction (paragraph [0011], lines 1-4) for an item over a network (paragraph [0002]) comprising: receiving from a first user device (Fig. 1, “18”) through an item input interface (Fig. 1, “12”), item information, a first number as an offer (paragraph [0043]), storing the item information, the first number, and the second number in the database (paragraph [0032], lines 16-18); establishing an auction interface accessible over the network comprising retrieving the item information and the first number (paragraph [0034]) from the database and displaying the item information, the first number (paragraph [0032], lines 18-21), and input fields relating to the item, the input fields including a bid input; actively receiving user inputs via the auction interface, wherein actively receiving comprises: receiving from a second user device a third number via the bid input (paragraph [0055]); and storing the third number in the database (paragraph [0032], lines 16-18).  However, Fisher does not teach or suggest the limitations identified above.
(ii) US 20120124480 A1 (“Cherdon”): Cherdon teaches a customized user interface that can disable certain fields on the interface (paragraph [0032], lines 1-14).  However, Cherdon does not teach or suggest the limitations identified above.
(iii) “Managing Online Auctions: Current Business and Research Issues” by Edieal J. Pinker et al. (“Pinker”): Pinker discloses current issues related to online auctions such as the behavior of online auction participants, the optimal design of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 





/NAEEM U HAQ/Primary Examiner, Art Unit 3625